 1                                                                                                      O
 2
 3
 4
 5
 6
 7
 8                          United States District Court
 9                          Central District of California
10
     NEHEMIAH KONG,                                      Case № 2:18-CV-02928-ODW (MRW)
11
                           Plaintiff,
12                                                       ORDER DENYING DEFENDANT’S
13
            v.                                           MOTION TO DISMISS [21]
14   KIDS FROM THE VALLEY I, LLC, et
     al.,
15
                           Defendants.
16
17                                       I.    INTRODUCTION
18          Plaintiff Nehemiah Kong brings this action alleging that the Defendant Kids
19   from the Valley I, LLC’s (“Defendant”) property contains access barriers in violation
20   of the Americans with Disabilities Act (“ADA”) and the Unruh Civil Rights Act
21   (“UCRA”). Presently before the Court is Defendant’s Motion to Dismiss, in which
22   they argue that Plaintiff lacks standing under Article III of the United States
23   Constitution, and therefore, the Court should dismiss Plaintiff’s ADA claim and
24   decline to exercise supplemental jurisdiction over the UCRA claim. (Mot. to Dismiss
25   (“Mot.”), ECF No. 21.) For the following reasons, the Motion is DENIED.1
26   //
27
28   1
      After considering the papers filed in connection with this Motion, the Court deemed this matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
 1                                          II.     BACKGROUND
 2           Plaintiff Nehemiah Kong is a paraplegic who suffers from polio. (Compl., ECF
 3   No. 1.) He uses a wheelchair for mobility and has a specially equipped van with a
 4   ramp       that     deploys        from       the      passenger         side      of     his     vehicle.       (Id.)
 5           On April 9, 2018, Kong filed this action against Defendants2 for violation of the
 6   Americans with Disabilities Act (“ADA”), and California’s Unruh Civil Rights Act.
 7   (Id.) Kong contends that he went to Defendants’ restaurant3 in March 2018, and
 8   encountered barriers relating to a parking space that was not compliant with the ADA.
 9   (Compl. ¶¶ 13–25.) Additionally, Kong alleges that there were other barriers that he
10   did not personally confront, but they deterred him from patronizing Defendants’
11   restaurant. (Id. ¶ 29–33.) Kong indicated that he plans to return to and patronize the
12   restaurant, but will be deterred from visiting until the barriers are removed. (Id. ¶ 34.)
13                                     III.       LEGAL STANDARD
14           A federal district court may only hear cases over which it has subject matter
15   jurisdiction. Arbaugh v. Y & H Corp., 546 U.S. 500, 506–07 (2006). A plaintiff bears
16   the burden of proving subject matter jurisdiction and must carry that burden by a
17   preponderance of the evidence. Stock W., Inc. v. Confederated Tribes, 873 F.2d 1221,
18   1225 (9th Cir. 1989). “A plaintiff suing in federal court must show in his pleading,
19   affirmatively and distinctly, the existence of whatever is essential to federal
20   jurisdiction, and, if he does not do so, the court, on having the defect called to its
21   attention or on discovering the same, must dismiss the case, unless the defect be
22   corrected by amendment.” Smith v. McCullough, 270 U.S. 456, 459, (1926).
23           Under Federal Rule of Civil Procedure 12(b)(1), a complaint may be dismissed
24   for lack of subject matter jurisdiction. “A Rule 12(b)(1) jurisdictional attack may be
25   facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.
26   2004). “In a facial attack, the challenger asserts that the allegations contained in a
27
     2
       As used herein, Kids from the Valley I, LLC and Raziq Abdul Doust shall collectively be referred to as “Defendants.”
28   3
       Defendants Kids From the Valley I, LLC own the property at issue, but Raziq Abdul Doust owns Skewers Halal, the
     restaurant located on the property at the date of incident.




                                                                2
 1   complaint are insufficient on their face to invoke federal jurisdiction.” Id. “[I]n a
 2   factual attack, the challenger disputes the truth of the allegations that, by themselves,
 3   would otherwise invoke federal jurisdiction.” Id.
 4                                     IV.    DISCUSSION
 5         Defendant’s main thrust is that Plaintiff lacks standing for failure to plead
 6   injury in fact. (Mot. 10–11). See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
 7   (1992). This argument fails to persuade the Court for the reasons that follow.
 8         In support of this argument, Defendants employ a nuanced cherry-picking of
 9   Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d 939 (9th Cir. 2011) (en banc).
10   Defendants argue that Plaintiff’s Complaint fails to establish standing because he did
11   not plead with particularity; specifically, that he did not allege how any purported
12   barriers related to or impacted his use of the restaurant so as to deny full and equal
13   access, and that he did not provide facts showing how or why he was discomforted or
14   embarrassed. (Mot. 11.)
15         In Chapman, the Ninth Circuit reiterated that “once a disabled plaintiff has
16   encountered a barrier violating the [Americans with Disabilities Act],” the plaintiff
17   has suffered an injury sufficient to confer standing, “so long as the barrier is related to
18   the plaintiff’s particular disability.” Id. at 947. The court noted that a plaintiff does not
19   suffer an injury in fact where she encounters a barrier unrelated to her disability as in
20   the case of a paraplegic, or a fully-sighted plaintiff faced with a lack of Braille signage
21   in an elevator. Id. at 947 n.4. “Where the barrier is related to the particular plaintiff’s
22   disability, however, an encounter with the barrier necessarily injures the plaintiff by
23   depriving him of full and equal enjoyment of the facility.” Id. Standing in the ADA
24   context differs from the typical standing analysis because the Supreme Court has
25   instructed courts to “take a broad view of constitutional standing in civil rights cases,
26   especially where, as under the ADA, private enforcement suits are the primary method
27   of obtaining compliance with the act.” Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039
28   (9th Cir. 2008) (quoting Trafficante v. Metro Life Ins. Co., 409 U.S. 205, 209 (1972)).




                                                   3
 1   Where, as here, when an individual seeks injunctive relief under the ADA, they must
 2   also demonstrate “a sufficient likelihood that he will again be wronged in a similar
 3   way.” City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983). Stated otherwise, there
 4   must be a “real and immediate threat of repeated injury.” Id.
 5         Defendant’s reliance on Chapman is well-founded, but not to the extent it asks
 6   the Court to ignore precedent by requiring an ADA Plaintiff to articulate with
 7   particularity how he felt embarrassed.
 8         It is worth noting the glaring factual difference between Chapman and the
 9   instant case—in Chapman the plaintiff testified that he was not deterred by barrier,
10   nor did he point to the architectural barriers that prevented access—opting instead to
11   provide ADAAG code violations as opposed to indicating the precise violations and
12   how he personally encountered such violations in the complaint.
13          Here, Plaintiff indicates his disability, which requires his use of a wheelchair
14   and a special van to deploy his wheelchair that requires special access
15   accommodations; that he personally encountered access barriers in Defendant’s
16   parking lot which prevented him from deploying said wheelchair, which led to
17   discomfort, difficulty, and embarrassment. (Compl. ¶ 27.) Considering these facts, he
18   indicated that he was deterred from his full enjoyment, but intends to return once the
19   barriers are removed. The Ninth Circuit’s mandate requiring broad construction of
20   constitutional standing in civil rights claims is crystal clear. As such, the Court does
21   not believe requiring Plaintiff to plead with particularity is necessary, let alone
22   appropriate here.
23         Plaintiff has indicated the existence of his disability, sufficiently identified
24   barriers connecting to his disability that he personally encountered, and established
25   that the continued presence of said barriers amounted to a real threat of repeated
26   injury. Accordingly, Plaintiff has established standing.
27         Given the existence of standing, the Court need not analyze whether
28   supplemental jurisdiction exists over Plaintiff’s UCRA claim.




                                                 4
 1                                V.   CONCLUSION
 2        For the reasons discussed above, Defendant’s Motion is DENIED.
 3
 4        IT IS SO ORDERED.
 5
 6
 7   October 18, 2018         ____________________________________
 8                                     OTIS D. WRIGHT, II
                               UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           5
